Case: 20-60106     Document: 00515782505         Page: 1    Date Filed: 03/16/2021




           United States Court of Appeals
                for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 16, 2021
                                  No. 20-60106                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                           Plaintiff—Appellant,

                                      versus

   Okanlawan O. Norbert,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                             USDC No. 3:19-CR-50


   Before Davis, Stewart, and Oldham, Circuit Judges.
   W. Eugene Davis, Circuit Judge:
         The Government appeals the district court’s ruling granting
   Defendant-Appellee Okanlawan O. Norbert’s motion to suppress evidence
   that was critical to establish the Government’s charge of possession of a
   firearm by a convicted felon. The district court determined that police
   officers did not have reasonable suspicion to conduct the investigatory stop
   of Norbert. Therefore, Norbert’s gun and statements to the police were
   suppressed as “fruit of the poisonous tree.” Because the district court did
   not err in finding that the officers did not have reasonable suspicion to
   conduct an investigatory stop, we AFFIRM.
Case: 20-60106        Document: 00515782505              Page: 2       Date Filed: 03/16/2021




                                         No. 20-60106



                                  I.    BACKGROUND
           Norbert was charged in a one-count indictment for possession of a
   firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and
   924(a)(2). Following his indictment, Norbert moved to suppress the
   evidence of the gun and statements that he made to police officers before and
   after discovery of the gun, arguing that the police lacked any legal basis for
   the stop that resulted in discovery of the incriminating evidence.
           The district court held a suppression hearing, where Investigators
   Felix McClinton and Kevin Lavine from the Hinds County Sheriff’s Office
   testified. Investigator McClinton testified that on the morning of
   November 29, 2017, he received a phone call with an anonymous tip that
   illegal drugs were being sold in the parking lot of the Millsaps Apartments in
   Jackson, Mississippi. The caller said that she was in management at the
   apartment complex and described the suspected dealer as a “black male, dark
   skinned, slender build with gold teeth known as ‘N.O.’” who drove a black
   Infiniti with a license plate of “HVK225.” The complainant told McClinton
   that the alleged drug dealing was a “personal safety issue” and “the residents
   of the apartment complex were in fear of coming and going.” However,
   McClinton testified that “he [could] not verify that it was someone from
   management” on the phone and he did not get the caller’s name or telephone
   number. It was also unclear whether the caller witnessed the alleged drug
   activity herself or if she was only told about it by residents. 1



           1
             On direct exam, McClinton said that the caller told him it was a personal safety
   issue and “[she was] in fear of -- and also the residents of the apartment complex were in
   fear of coming and going . . . in the parking lot.” Based on this testimony, it appears that
   the caller was reporting on drug activity that residents in the complex had brought to her
   attention. Later, the court asked McClinton the following question: “So the caller
   identified herself as someone from management and indicated that -- did she indicate that


                                                2
Case: 20-60106        Document: 00515782505              Page: 3       Date Filed: 03/16/2021




                                         No. 20-60106



           McClinton testified that he found the tipster to be credible based on
   his “training and experience.” Around 8:00 P.M., McClinton and six to eight
   police officers went to the apartment complex to investigate the complaint.
   Upon arrival, McClinton saw “[t]hree to four individuals standing in the
   parking lot of the apartment complex standing next to some vehicles.”
   McClinton said that he also saw a vehicle and an individual that matched the
   description provided by the complainant, but he “did not see any drug
   transactions taking place.”
           The police officers approached the men in the parking lot and said that
   they were investigating reported drug activity in the area. McClinton testified
   that when he asked the men if any of them lived at the apartment complex,
   none of them said that they did. The officers then conducted pat downs of
   the men for “officer safety,” and the men identified themselves, enabling the
   officers to check through dispatch to see if any of them had valid warrants or
   criminal history on record. During the pat down, the officers discovered that
   one man had a misdemeanor amount of marijuana in his possession, but no
   evidence was found on Norbert’s person.




   she had seen certain activity?” And McClinton replied, “Yes.” Based on this testimony, it
   appears that the caller herself may have witnessed activity in the parking lot, although the
   question about “certain activity” makes it unclear what specific activity she saw. A
   reasonable view of the evidence that the district court was entitled to take was that the
   caller’s statement was so ambiguous that the court was unable to find that she herself
   witnessed drug activity. She could have been referring to the presence of individuals and
   vehicles in the parking lot who she did not believe belonged there. The dissent argues that
   it is clear the caller herself witnessed drug activity in the parking lot. However, the
   Government admitted during oral argument that the only testimony from the suppression
   hearing that supports this claim is that McClinton said the caller had witnessed “certain
   activity,” without any further explanation of the activity. Therefore, there is ambiguity
   about what the caller herself witnessed prior to calling the police.


                                                3
Case: 20-60106         Document: 00515782505                Page: 4        Date Filed: 03/16/2021




                                            No. 20-60106



           McClinton testified that he then spoke to Norbert, who confirmed
   ownership of the black Infiniti, which was parked approximately 15 to 20 feet
   away. McClinton said that he then walked over to the Infiniti, looked in the
   window, and saw a handgun on the floorboard in front of the driver’s seat,
   near the center console. He testified that he spoke to Norbert briefly, then
   opened the unlocked car door to secure the handgun due to officer safety
   concerns, but could not remember if Norbert had given him permission to
   enter the car.
           Meanwhile, Investigator Lavine testified that when the officers
   arrived at the apartment complex, he saw the black Infiniti and several black
   men in the parking lot. After the police officers approached the group of men,
   Lavine said that Norbert walked toward the group from a courtyard area
   because “he wasn’t there originally with the guys.” Lavine conducted a pat
   down of Norbert. 2
           After the pat down, Lavine said that he struck up a conversation with
   Norbert, who “stated kind of jokingly, ‘Man, I started to run, but then I
   realized there was some more of you all on the other side. So I just turned
   around and came back.’” 3 Lavine testified that Norbert identified the black


           2
              There is ambiguity in the record on how the pat downs were conducted,
   particularly whether all the men were patted down simultaneously or one at a time.
   However, the Government concedes that it cannot establish that any of the pat downs
   occurred before Norbert’s, including the pat down that revealed the presence of marijuana
   on one of Norbert’s companions.
           3
              The dissent attempts to argue that the record suggests that the pat down occurred
   after Norbert’s remark about running. However, the district court in its Memorandum
   Opinion and Order dated January 13, 2020 laid out the same sequence of events as the
   majority does: “Investigator Lavine states he conducted a brief Terry pat of Norbert.
   Investigator Lavine also said that he began to speak with Norbert about Norbert’s
   accent . . . Norbert told Investigator Lavine that he had ‘started to run but then . . . realized
   there was some more of you all on the other side.’” “In considering a ruling on a motion to


                                                  4
Case: 20-60106          Document: 00515782505              Page: 5       Date Filed: 03/16/2021




                                           No. 20-60106



   Infiniti as his. Lavine then walked over to the car, looked inside the window,
   and saw a gun wedged between the driver’s seat and center console. Lavine
   testified that Norbert gave the officers consent to enter the vehicle. Lavine
   also said that the officers knew that Norbert had a felony conviction prior to
   seeing the gun in the car because they asked all the men for their
   identification and ran their names to check for criminal histories. After the
   police officers confirmed with Hinds County dispatch that Norbert had a
   felony conviction, Norbert was arrested.
           Following the suppression hearing, the district court issued a written
   order granting Norbert’s motion to suppress. The district court concluded
   that: (1) Norbert’s detention was properly classified as an investigatory stop,
   not an arrest; (2) the police officers lacked reasonable suspicion to conduct
   an investigatory stop of Norbert based on the anonymous tip and insufficient
   on-scene corroboration or verification of the tip; and (3) Norbert’s gun and
   statements to the police should be suppressed because they derived solely
   from the illegal stop. The Government timely filed an interlocutory appeal.
                                   II.    DISCUSSION
   A. Reasonable Suspicion
           “In considering a ruling on a motion to suppress, we review the
   district court’s factual findings for clear error and its legal conclusions,
   including its ultimate conclusion as to the constitutionality of the law
   enforcement action, de novo.” 4 “Factual findings are clearly erroneous only



   suppress, we review the district court’s factual findings for clear error.” United States v.
   Chavez, 281 F.3d 479, 483 (5th Cir. 2002). Nothing in the record supports a finding that
   the district court’s factual finding on the sequence of events in this situation was clearly
   erroneous. Accordingly, we decline to adopt the dissent’s version of events.
           4
               United States v. Chavez, 281 F.3d 479, 483 (5th Cir. 2002).


                                                  5
Case: 20-60106            Document: 00515782505              Page: 6      Date Filed: 03/16/2021




                                             No. 20-60106



   if a review of the record leaves this Court with a ‘definite and firm conviction
   that a mistake has been committed.’” 5 In addition to deferring to the district
   court’s factual findings, “[w]e view the evidence in the light most favorable
   to the party that prevailed in the district court,” which in this case is
   Norbert. 6 A district court’s ruling on a suppression motion should be upheld
   “if there is any reasonable view of the evidence to support it.” 7
           “A temporary, warrantless detention of an individual constitutes a
   seizure for Fourth Amendment purposes and must be justified by reasonable
   suspicion that criminal activity has taken or is currently taking place;
   otherwise, evidence obtained through such a detention may be excluded.” 8
   To determine the reasonableness of such a detention, the court must examine
   “whether the officer’s action was justified at its inception” and whether the
   officer’s subsequent actions were “reasonably related in scope to the
   circumstances which justified the interference.” 9 To establish that a police
   officer’s actions were justified at their inception, the officer must have a
   reasonable basis to suspect criminal activity. 10 The Government has the
   burden of proving reasonable suspicion. 11



           5
           United States v. Hearn, 563 F.3d 95, 101 (5th Cir. 2009) (quoting United States v.
   Hernandez, 279 F.3d 302, 306 (5th Cir. 2002)).
           6
                Chavez, 281 F.3d at 483.
           7
                United States v. Michelletti, 13 F.3d 838, 841 (5th Cir. 1994) (en banc) (citation
   omitted).
           8
             United States v. Garza, 727 F.3d 436, 440 (5th Cir. 2013); see Terry v. Ohio, 39
   U.S. 1, 29–31 (1968).
           9
                Terry, 392 U.S. at 20.
           10
                United States v. Martinez, 486 F.3d 855, 864 (5th Cir. 2007).
           11
                Id. at 859–60.


                                                   6
Case: 20-60106            Document: 00515782505         Page: 7      Date Filed: 03/16/2021




                                         No. 20-60106



           “The Supreme Court has evinced a strong distrust of anonymous tips.
   In particular, it has stated an anonymous tip that provides verifiable
   information as to a person’s identity and location, without more, is
   insufficient to justify an investigative stop.” 12 Only “under appropriate
   circumstances” does an anonymous tip “demonstrate ‘sufficient indicia of
   reliability to provide reasonable suspicion to make [an] investigatory
   stop.’” 13 To determine if an informant’s tip provides reasonable suspicion
   for an investigative stop, the Fifth Circuit considers various factors,
   including:
           the credibility and reliability of the informant, the specificity of
           the information contained in the tip or report, the extent to
           which the information in the tip or report can be verified by
           officers in the field, and whether the tip or report concerns
           active or recent activity, or has instead gone stale. 14
           The Government does not challenge the district court’s
   determination that the detention and pat down of Norbert was an
   investigatory stop that required reasonable suspicion. Instead, the
   Government contends that the district court erred in concluding the tip was
   not credible or reliable and the police officers did not properly verify the tip.
   Moreover, it claims that the district court erred in balancing the factors for
   determining whether the informant’s tip provided reasonable suspicion for
   the investigative stop, which in turn allowed the police officers to perform a




           12
                Id. at 862.
           13
             Navarette v. California, 572 U.S. 393, 397 (2014) (quoting Alabama v. White, 496
   U.S. 325, 327 (1990)).
           14
              Martinez, 486 F.3d at 861 (quoting United States v. Gonzalez, 190 F.3d 668, 672
   (5th Cir. 1999)).


                                               7
Case: 20-60106          Document: 00515782505               Page: 8          Date Filed: 03/16/2021




                                            No. 20-60106



   protective sweep and seize the gun. This Court will consider each of the
   factors, in turn.
          1. Credibility and Reliability of the Informant
          Tips from known informants who have given police reliable
   information in the past are generally recognized as credible and reliable.15
   “Unlike a tip from a known informant whose reputation can be assessed and
   who can be held responsible if her allegations turn out to be fabricated . . . ‘an
   anonymous tip alone seldom demonstrates the informant’s basis of
   knowledge or veracity.’” 16 Even if a tip is anonymous, a specific, detailed
   description of criminal behavior contemporaneously reported to emergency
   services by an eyewitness “or made under the stress of excitement caused by
   a startling event” may bear sufficient indicia of credibility and reliability.17
   Crucially, an anonymous tip must “be reliable in its assertion of illegality, not
   just in its tendency to identify a determinate person.” 18 Further, this Court
   considers statements solicited by police that “fit into the end of an ongoing
   investigation, rather than prompting the beginning of a new one” to be more
   credible and reliable than “unsolicited information” about people unknown
   to the police. 19 As a final note, when an anonymous tipster provides




          15
             United States v. Powell, 732 F.3d 361, 371 (5th Cir. 2013); United States v.
   Holloway, 962 F.2d 451, 460 (5th Cir. 1992).
          16
               Florida v. J.L., 529 U.S. 266, 270 (2000) (quoting White, 496 U.S. at 329).
          17
               Navarette, 572 U.S. at 399–400.
          18
               J.L., 529 U.S. at 272 (emphasis added).
          19
               United States v. Blount, 123 F.3d 831, 837 (5th Cir. 1997).


                                                  8
Case: 20-60106           Document: 00515782505             Page: 9   Date Filed: 03/16/2021




                                            No. 20-60106



   information about a suspect’s future activity that is verified, it offers added
   credibility for the tipster. 20
           The district court found that the informant’s tip lacked credibility and
   reliability because the caller did not provide her name or phone number and
   had no history of reliable reports of criminal activity, and the police officers
   did not attempt to contact the management at the Millsaps Apartments to
   determine who made the phone call.
           The Government argues that the district court placed too much
   emphasis on the fact that the informant did not provide her name or phone
   number and failed to credit McClinton’s determination that the caller was
   credible. The Government emphasizes the fact that the caller considered the
   suspected drug dealing to be a “personal safety issue” for tenants, and even
   though the caller was anonymous, she should not be treated any differently
   from an average citizen providing information to the police. The Government
   contends that the details the caller provided shows that she had a sufficient
   “basis of knowledge” to “lend[] significant support to the tip’s reliability,” 21
   and simply because it was not a 911 call or it lacked contemporaneousness
   does not mean that the tipster was unreliable.
           In this case, the caller was unknown to the police and only identified
   herself as a manager of the Millsaps Apartments. She did not provide her
   name, phone number, or any other identifying information, and the police
   officers did not take any further steps to ascertain her identity or confirm her
   position as a manager of the apartment complex. “All the police had to go on



           20
              See White, 496 U.S. at 332. For further analysis of tips involving a suspect’s
   future activity, see factor 3.
           21
                See Navarette, 572 U.S. at 399.


                                                  9
Case: 20-60106          Document: 00515782505            Page: 10   Date Filed: 03/16/2021




                                          No. 20-60106



   in this case was the bare report of an unknown, unaccountable informant”
   and while “[a]n accurate description of a suspect’s readily observable
   location and appearance” will help the police correctly identify the person
   being accused, “the tip does not show that the tipster has knowledge of
   concealed criminal activity.” 22 “The reasonable suspicion here at issue
   requires that a tip be reliable in its assertion of illegality, not just in its
   tendency to identify a determinate person.” 23
          Moreover, the information provided was not an emergency reported
   contemporaneously to 911 that required immediate action, which
   distinguishes this case from Navarette v. California. 24 In Navarette, which the
   Government argues is analogous to the instant case, a tipster called 911 soon
   after she had been run off the road by a driver who was driving dangerously.
   The Supreme Court noted “[t]hat sort of contemporaneous report has long
   been treated as especially reliable.” 25 The Court also determined that
   “[a]nother indicator of veracity is the caller’s use of the 911 emergency
   system” because “[a] 911 call has some features that allow for identifying and
   tracing callers, and thus provide some safeguards against making false reports
   with immunity.” 26 As indicated in this case, the information was not
   transmitted in a 911 call and no evidence was presented that the Hinds
   County Sheriff’s Office automatically records the calls it receives or the
   caller’s phone number. The caller did not clearly convey what, if anything,
   she saw involving illegal drug activity, and the officers obviously did not


          22
               See J.L., 529 at 271–72.
          23
               See id. at 272.
          24
               572 U.S. at 399–400.
          25
               Id. at 399.
          26
               Id. at 400.


                                              10
Case: 20-60106       Document: 00515782505            Page: 11   Date Filed: 03/16/2021




                                       No. 20-60106



   conclude that there was any emergency because they arrived at the apartment
   complex at least eight hours after the call. Therefore, the Government’s
   reliance on Navarette is misguided. Finally, although the Government argues
   that McClinton deemed the caller to be credible based on his “training and
   experience,” it does not otherwise explain how he reached that conclusion.
            Accordingly, we conclude that the district court did not err in finding
   that the credibility and reliability of the informant weighed in Norbert’s
   favor.
            2. Specificity of the Information in the Tip
            In this case, the district court concluded that the information provided
   was specific enough to identify Norbert because it included a description of
   Norbert, his alias (“N.O.”), a description of his car, and his car license plate
   number. The tip also gave the location of where the alleged drug sales were
   occurring. Therefore, the district court determined—and the Government
   agrees—that the tip was “relatively specific” enough and that this factor
   weighs in the Government’s favor. Norbert argues that the description of him
   as a “black male, dark skinned, slender build with gold teeth” was not
   specific enough to identify him. Norbert emphasizes the fact that 82.02
   percent of Jackson’s 160,080 population is “Black or African American” and
   assuming about one-half of the black people in Jackson are male, there are
   about 65,648 males in the city that are “Black or African American.”
            This factor is a close call. On one hand, the caller did not only identify
   Norbert as a black man, but also provided his nickname, the unique attributes
   of his teeth, and information about his car that was mostly correct; on the
   other hand, the caller simply provided information that would help identify
   Norbert but did not provide sufficient detail to “be reliable in its assertion of




                                             11
Case: 20-60106            Document: 00515782505               Page: 12      Date Filed: 03/16/2021




                                               No. 20-60106



   illegality, not just in its tendency to identify a determinate person.” 27
   Although the information provided was arguably sufficient to allow the police
   to identify Norbert, as we discuss further below, it did not provide sufficient
   detail to be reliable in its assertion of illegality. We agree with the district
   court that this factor weighs in part in favor of the Government because the
   tip was sufficiently specific enough to identify Norbert.
             3. Verification of the Information in the Tip
             Even if the credibility and reliability of an informant is not established,
   police officers may still have reasonable suspicion to conduct an investigatory
   stop if the officers are able to verify the tip. 28 In addition to police
   observations, a tip may be verified by reports of unlawful behavior from other,
   credible sources. 29 However, the corroboration of innocent information, such
   as a person’s identification or whereabouts, “absent any corroboration of the
   illegal activity itself” does not in and of itself provide a basis to conduct an
   investigatory stop. 30 Because the tip was not presented as a 911 call or a
   contemporaneous emergency, or predict future behavior, the police’s failure
   to corroborate illegal activity was insufficient verification of the tip to justify
   the stop. 31



             27
                  J.L., 529 at 272.
             28
                  See United States v. Martinez, 486 F.3d 855, 863 (5th Cir. 2007); J.L., 529 U.S.
   at 270.
             29
                  See United States v. Holloway, 962 F.2d 451, 460 (5th Cir. 1992).
             30
                  Martinez, 486 F.3d at 864.
             31
                See United States v. Gomez, 623 F.3d 265, 271 (5th Cir. 2010). As discussed
   earlier, it is also not clear that the caller herself witnessed the drug activity, which further
   distinguishes this case from Navarette, where the “caller necessarily claimed eyewitness
   knowledge of the alleged dangerous driving.” See 572 U.S. at 399.


                                                    12
Case: 20-60106          Document: 00515782505              Page: 13       Date Filed: 03/16/2021




                                            No. 20-60106



          In United States v. Martinez, this Court determined that an unknown
   informant’s tip that a man named “Angel” was storing weapons that had
   been used in a quadruple homicide at a particular address did not provide
   officers with reasonable suspicion to stop Angel when he was found at the
   address. 32 This Court focused on the fact that there was no evidence in the
   record to suggest a basis for finding the informant credible, such as whether
   the informant had previously dealt with the police, and therefore the
   reliability factor weighed against the Government. 33 Moreover, “absent any
   corroboration of the illegal activity itself,” the officers did not have
   reasonable suspicion to conduct a stop; “[t]hat the police might corroborate
   a mountain of innocent data, such as a person’s identification and
   whereabouts, does not provide any basis for executing a Terry stop on that
   person.” 34 This Court concluded that the only verified information the police
   had when they stopped Angel was his name and the fact that he was in a
   specific residence, but “[n]otably absent” was “any verified information that
   ‘criminal activity may be afoot.’” 35 Therefore, the tip was insufficient to give
   rise to reasonable suspicion to conduct a stop. 36
          We have emphasized the importance of corroborating the fact that
   criminal conduct has been or will be committed before conducting a stop. In
   United States v. Roch, this Court concluded that even when an officer knows
   an informant personally and previously obtained reliable information from



          32
               Martinez, 486 F.3d at 858, 862.
          33
               Id. at 861–62.
          34
               Id. at 864.
          35
               Id. at 862 (quoting United States v. Jaquez, 421 F.3d 338, 340–41 (5th Cir. 2005)).
          36
               Id.


                                                  13
Case: 20-60106          Document: 00515782505             Page: 14   Date Filed: 03/16/2021




                                           No. 20-60106



   the informant, it was not enough for a finding of reasonable suspicion. 37 In
   Roch, a confidential informant gave a detailed description of the suspect and
   his white and orange pickup truck, including the fact that he was driving with
   a female passenger, and told police that the suspect planned to pass forged
   checks and had threatened to kill the next cop he saw. 38 Based on this tip, the
   police set up surveillance for several hours and saw the suspect drive away in
   the vehicle the informant described with a female passenger. 39 The police
   followed the suspect’s vehicle and made an investigatory stop when he exited
   the vehicle. 40 When they looked inside the vehicle, they found two guns,
   which were the subject of the indictment and subsequent motion to suppress.
   We reversed the district court’s denial of the motion because “[a]lthough
   reasonable suspicion is a substantially lower standard than probable cause, it
   still requires an indicia of reliability demonstrated by the observation of
   sufficient details that corroborate the informant’s tip” and “while the agents
   could corroborate that a white man was driving a white and orange truck, they
   made no attempt to corroborate the driver’s identity, his felon status, or his
   future activity.” 41
          In this case, the district court concluded that because the anonymous
   tip was not made to 911 and it did not involve an emergency or an immediate
   threat to anyone’s safety, the police officers should have attempted to verify
   or corroborate the information in some way. The only information that the
   police officers were able to verify through their personal observations was


          37
               5 F.3d 894, 898–99 (5th Cir. 1993).
          38
               Id. at 896.
          39
               Id.
          40
               Id.
          41
               Id. at 899.


                                                14
Case: 20-60106          Document: 00515782505               Page: 15       Date Filed: 03/16/2021




                                            No. 20-60106



   “innocent data,” such as Norbert’s identification and the location of his
   car, 42 but not that he was engaged in any illegal activity. The district court
   thus concluded that this factor weighed strongly against a finding that the
   officers had reasonable suspicion to conduct an investigatory stop.
           The Government alleges that the district court “went too far in
   insisting” that the police officers should have done more to verify that
   Norbert was engaged in drug sales before conducting an investigatory stop of
   the men in the parking lot. The Government argues that none of the men
   were tenants at the apartment complex and the officers found a misdemeanor
   amount of marijuana on one of the men to be sufficient to give the officers
   reasonable suspicion to conduct the investigatory stop.
           A determination of whether an officer has reasonable suspicion to
   conduct a stop is “answered from the facts known to the officer at the
   time.” 43 Therefore, the Government’s reliance on the finding of the
   misdemeanor amount of marijuana during the pat down of one of the men to
   support a finding of reasonable suspicion is misguided, as the marijuana was
   found as a result of the stop and not before it. To the extent that the
   Government is arguing that the officers believed that the men were
   unlawfully gathered in the parking lot, it does not explain how this supports
   their informant’s complaint of drug activity; the tip did not include any
   allegations of trespassing. 44



           42
                See United States v. Martinez, 486 F.3d 855, 864 (5th Cir. 2007).
           43
                United States v. Vickers, 540 F.3d 356, 361 (5th Cir. 2008).
           44
             Moreover, as a factual matter, the Government is incorrect to suggest that none
   of the men resided at the apartment complex. Lavine testified that one of the men said that
   he was residing in an unleased apartment with the permission of his father, a maintenance
   man at the apartment complex.


                                                  15
Case: 20-60106          Document: 00515782505                  Page: 16   Date Filed: 03/16/2021




                                                No. 20-60106



           Accordingly, the district court did not err in concluding that the tip as
   to illegal drug activity was not adequately corroborated by police
   observations. The “facts known to the officer[s] at the time” indicate that
   the officers only knew that “N.O.” and his vehicle were at the apartment
   complex. 45 As we have held, “absent any corroboration of the illegal activity
   itself, ‘the government had no reasonable suspicion that the criminal activity
   suggested by the informant was afoot.’” 46
           4. Recentness of the Tip
           Whether or not a tip has gone stale “is to be determined on the facts
   of each case.” 47 Staleness cannot “be determined by simply a ‘mechanical
   counting of the time between’ the time the tip is received and the time the
   tip is used.” 48 Instead, “whether a tip has gone stale depends upon the nature
   of the tip and the nature of the criminal activity alleged.” 49 This Circuit has



           45
                See Vickers, 540 F.3d at 361.
           46
               Martinez, 486 F.3d at 864 (quoting Roch, 5 F.3d at 899). For this reason, Alabama
   v. White, 496 U.S. 325 (1990), upon which the dissent relies, is also distinguishable. Central
   to the Supreme Court’s conclusion in that case that the officers had reasonable suspicion
   to conduct a stop was the fact that the informant provided verifiable information about the
   suspect’s future illegal activity. Id. at 330–31; see also Florida v. J.L., 529 U.S. 266, 271
   (2000) (classifying White as a “close call” and holding that an informant’s failure to
   provide “predictive information” about illegal conduct counsels against a finding of
   reliability); Martinez, 486 F.3d at 863 n.6 (“We note that the tipster did state that he
   expected Angel to leave for Mexico with the guns. This is a predictive statement about
   future behavior, to be sure, but it was not verified in any way and thus could not contribute
   to any reasonable suspicion.”). Here, the caller provided no such information that would
   have allowed the officers to confirm that drug sales were going to take place.
           47
                United States v. Webster, 734 F.2d 1048, 1056 (5th Cir. 1984).
           48
             United States v. Gonzalez, 190 F.3d 668, 673 (5th Cir. 1999) (quoting Webster, 734
   F.2d at 1048).
           49
                Id.


                                                     16
Case: 20-60106         Document: 00515782505                Page: 17       Date Filed: 03/16/2021




                                            No. 20-60106



   found a tip to be “exceedingly fresh” when officers initiated a traffic stop
   “approximately two hours” after an informant’s call gave them a tip, 50 and
   it has also found a two-month old tip not stale because “the informant
   described a particular vehicle that had made multiple smuggling trips, thus
   warranting the presumption that it was engaged in continuous activity.” 51
          The district court concluded that even though McClinton received
   the call from the informant in the morning and did not investigate it until the
   night, the caller “alleged an ongoing pattern of illicit drug sales” and the tip
   was therefore not stale under the circumstances. We agree that this factor
   weighs in favor of the police officers and Government.
          5. Balancing the Factors
          “In reviewing a district court’s ruling on a motion to suppress, we
   accept findings of fact unless clearly erroneous, but review de novo the
   ultimate conclusion on Fourth Amendment issues drawn from those
   facts.” 52 Still, “[w]e view the evidence in the light most favorable to the party
   that prevailed in the district court,” which in this case is Norbert. 53 A district
   court’s ruling on a suppression motion should be upheld “if there is any
   reasonable view of the evidence to support it.” 54
          In this case, the district court noted that the verification factor
   controlled its decision in determining whether the police officers had



          50
               United States v. Powell, 732 F.3d 361, 370–71 (5th Cir. 2013).
          51
               United States v. Villalobos, 161 F.3d 285, 290 (5th Cir. 1998).
          52
               United States v. Roch, 5 F.3d 894, 897 (5th Cir. 1993) (citations omitted).
          53
               See United States v. Chavez, 281 F.3d 479, 483 (5th Cir. 2002).
          54
               United States v. Michelletti, 13 F.3d 838, 841 (5th Cir. 1994) (en banc) (citation
   omitted).


                                                  17
Case: 20-60106          Document: 00515782505              Page: 18       Date Filed: 03/16/2021




                                            No. 20-60106



   reasonable suspicion to conduct the investigatory stop. As we discuss above,
   although police officers generally do not need to verify or corroborate tips
   from citizens reporting crimes to emergency services, in this case, the phone
   call was not made to 911 and it did not involve an emergency or immediate
   threat to safety. The district court therefore concluded that the officers
   should have attempted to verify the tip in some way before conducting the
   investigatory stop. The district court emphasized the fact that the officers
   were    only        able    to   corroborate        innocent    information—Norbert’s
   identification and the car’s location—from the anonymous tip, which “[did]
   not provide any basis for executing a Terry stop.” 55
           Viewing the evidence in the light most favorable to Norbert, 56 we
   conclude that the district court’s ruling should be affirmed because “there is
   [a] reasonable view of the evidence to support it.” 57 In summary, the
   innocent information from the tip allowed the officers to identify Norbert and
   his car in the parking lot, but the officers patted all the men down after only
   verifying this “innocent information.” Inexplicably, the officers did not get
   the informant’s name or phone number when she called, and she did not
   clearly advise the officers that she had personally observed any illegal drug
   activity. The officers also did not observe any drug activity occurring, nor did
   they attempt to speak with someone in the management office to identify who
   had phoned in the tip. Therefore, the district court did not err in concluding




           55
                See United States v. Martinez, 486 F.3d 855, 864 (5th Cir. 2007).
           56
                Chavez, 281 F.3d at 483.
           57
             Michelletti, 13 F.3d at 841 (citation omitted). The dissent also fails to explain
   how, using this Circuit’s standard of review, there is no “reasonable view of the evidence”
   to support the district court’s ruling suppressing the evidence in this case. See id.


                                                  18
Case: 20-60106        Document: 00515782505              Page: 19       Date Filed: 03/16/2021




                                          No. 20-60106



   that the officers lacked the reasonable basis required to conduct an
   investigatory stop.
           Finally, the Government does not challenge the district court’s
   conclusion that the gun and Norbert’s statements should be suppressed as
   “fruit of the poisonous tree” of the unlawful investigatory stop. 58 Rather, the
   Government only argues that the police officers had reasonable suspicion to
   conduct the stop in the first place. Thus, because the gun was found and the
   statements were made as a result of the unlawful stop, the district court did
   not err in concluding that they should be excluded as fruit of the poisonous
   tree.
           The main problem with the dissent is its refusal to recognize the
   standard of review that we must apply in this case. The district court found
   that the informant’s tip lacked credibility and reliability. The district court
   then proceeded to fault the police officers for relying on an anonymous tip
   from an informant they did not know who claimed to be one of the managers
   of an apartment complex. The officers did not get the informant’s name or
   her telephone number and, without verifying any of this information, arrived
   at the apartment complex eight hours later to investigate. The court
   emphasized that the officers were only able to corroborate innocent


           58
              The district court concluded that “[b]ased on the record, the gun and Norbert’s
   statements were derived solely from the illegal Terry stop” because the deputies were only
   able to identify the car as Norbert’s after he was stopped. The police officers also stated
   that they discovered Norbert’s criminal history from either the statements he made during
   the stop or from their call to dispatch after requesting his identification, neither of which
   would have occurred absent the unlawful stop. The district court found that there was no
   “break in the chain of events sufficient to refute the inference that the evidence was a
   product of a Fourth Amendment violation” and therefore, Norbert’s statements and the
   gun had to be suppressed as fruit of the poisonous tree. The Government does not challenge
   the district court’s conclusion that the gun and Norbert’s statements should be suppressed
   as “fruit of the poisonous tree” of the unlawful stop.


                                                19
Case: 20-60106          Document: 00515782505               Page: 20   Date Filed: 03/16/2021




                                             No. 20-60106



   information, such as the defendant and car’s description, and this did not
   support executing a Terry stop.
          The testimony of McClinton, the investigating officer, reflects that
   the informant’s call was predicated primarily on tenants’ reports of drug
   activity and their safety concerns. The dissent accepts the Government’s
   interpretation of the informant’s statement that she “saw certain activity”
   to mean that she personally witnessed drug activity in the parking lot. Given
   that the law requires us to view the evidence in the light most favorable to
   Norbert—the prevailing party in district court—it is not unreasonable to
   conclude that this statement that the informant “saw certain activity” was
   not definitive enough to mean that she personally saw illegal drug activity. As
   we indicate earlier in the opinion, the district court could have reasonably
   found that the activity the informant saw was increased or unusual activity in
   the parking lot. Although she gave the officers a description of the defendant
   and a description of his automobile, including a license plate number (just
   one digit off), this information could have easily been relayed to an apartment
   manager by her tenants. We must uphold the district court’s ruling “if there
   is any reasonable view of the evidence to support it.” 59 It is clear to us that
   the district court was not obliged to accept the Government’s interpretation
   of the vague term “certain activity” to mean that the informant personally
   witnessed illegal activity.
          The dissent accuses us of ignoring Navarette and disregarding White.
   The majority opinion reflects that we have a detailed discussion of each case
   that explains why we think they do not control. In Navarette, for example, the
   Supreme Court allowed a 911 emergency call to serve as the basis for



          59
               See Michelletti, 13 F.3d at 841.


                                                  20
Case: 20-60106    Document: 00515782505           Page: 21   Date Filed: 03/16/2021




                                   No. 20-60106



   reasonable suspicion, but that case is distinguishable from this case, where
   the call did not report an emergency and the investigation was conducted
   some eight hours later with ample opportunity for the officers to verify the
   anonymous tip. Moreover, in each of those cases, the Court was reviewing a
   district court’s order denying the motion to suppress. Accordingly, these two
   Supreme Court cases are distinguishable from the case at hand.
                           III.   CONCLUSION
          Viewing the evidence in the light most favorable to Norbert, and
   because there is a reasonable view of the evidence supporting the district
   court’s ruling, we AFFIRM the district court’s order suppressing the gun
   and Norbert’s statements.




                                        21
Case: 20-60106      Document: 00515782505            Page: 22   Date Filed: 03/16/2021




                                      No. 20-60106


   Andrew S. Oldham, Circuit Judge, dissenting:
          Today’s majority holds that a police officer cannot conduct a Terry
   stop until he personally witnesses the commission of a crime and hence has
   probable cause to make an arrest. Of course, Terry itself held that officers
   need mere reasonable suspicion—far less than probable cause—to stop
   someone. See Terry v. Ohio, 392 U.S. 1 (1968). More than 50 years of Fourth
   Amendment cases depend on that distinction. So the majority’s decision to
   underrule it will have grave consequences that extend far beyond this case. I
   respectfully but emphatically dissent.
                                            I.
          Ordinarily, I’d start with the constitutional text and the original public
   understanding of it. The Fourth Amendment provides: “The right of the
   people to be secure in their persons, houses, papers, and effects, against
   unreasonable searches and seizures, shall not be violated . . . .” U.S.
   Const. amend. IV. That text says nothing about suppression. See United
   States v. Leon, 468 U.S. 897, 906 (1984) (“The Fourth Amendment contains
   no provision expressly precluding the use of evidence obtained in violation of
   its commands.”). To the contrary, the common-law rule at the Founding
   rejected suppression as a Fourth Amendment remedy. See Bishop Atterbury’s
   Trial, 16 How. St. Tr. 323, 640 (1723); William J. Cuddihy, The
   Fourth Amendment: Origins and Original Meaning 602–
   1791, at 431 (2009) (“The common law . . . rejected the exclusionary rule
   decisively in Bishop Atterbury’s Case. . . .”).
          Suppression instead is a post-Founding, “judicially created” remedy.
   Leon, 468 U.S. at 906 (quotation omitted); accord United States v. Beaudion,
   979 F.3d 1092, 1097 (5th Cir. 2020). Therefore, the question presented is
   whether Supreme Court precedent commands suppression of the evidence
   against Norbert. It does not. To the contrary, Supreme Court precedent




                                           22
Case: 20-60106      Document: 00515782505            Page: 23     Date Filed: 03/16/2021




                                      No. 20-60106


   unambiguously says that the officers had reasonable suspicion to stop
   Norbert. And once they had reasonable suspicion, everyone agrees the case
   is over.
                                            A.
          Let’s start with the officers’ right to stop Norbert. The Supreme
   Court’s landmark Terry decision holds that “[a] temporary, warrantless
   detention of an individual constitutes a seizure for Fourth Amendment
   purposes and must be justified by reasonable suspicion that criminal activity
   has taken or is currently taking place.” United States v. Garza, 727 F.3d 436,
   440 (5th Cir. 2013) (citing Terry, 392 U.S. at 30–31). “Reasonable suspicion”
   is not a concept that appears in the Constitution. But Supreme Court
   precedent tells us that it is not difficult to find. See United States v. Sokolow,
   490 U.S. 1, 7 (1989) (requiring officers to have “some minimal level of
   objective justification for making [a] stop” (quotation omitted)). The
   requisite suspicion “is ‘considerably less than proof of wrongdoing by a
   preponderance of the evidence,’ and ‘obviously less’ than is necessary for
   probable cause.” Navarette v. California, 572 U.S. 393, 397 (2014) (quoting
   Sokolow, 490 U.S. at 7).
          This “minimal” standard also applies when officers make a stop based
   on a tip. See ibid. (“We have firmly rejected the argument that reasonable
   cause for an investigative stop can only be based on the officer’s personal
   observation . . . .” (quotation omitted)). The question is simply whether a tip
   carries “sufficient indicia of reliability” for officers to act on it. Ibid. (quoting
   Alabama v. White, 496 U.S. 325, 327 (1990)).
          The Supreme Court’s decisions in White and Navarette are
   instructive. White involved an anonymous tip that a woman would transport
   cocaine from a particular apartment building to a particular motel in a
   particular vehicle. See 496 U.S. at 327. After confirming some of the innocent




                                            23
Case: 20-60106      Document: 00515782505            Page: 24    Date Filed: 03/16/2021




                                      No. 20-60106


   details, the officers stopped the vehicle and discovered cocaine. See ibid. The
   Supreme Court acknowledged that “not every detail mentioned by the
   tipster was verified.” Id. at 331. It also noted that “the tip g[ave] absolutely
   no indication of the basis for the caller’s predictions.” Id. at 329 (quotation
   omitted). But it still upheld the stop as supported by reasonable suspicion.
   See id. at 332. The lack of complete corroboration was unproblematic
   “because an informant [who] is shown to be right about some things . . . is
   probably right about other facts that he has alleged, including the claim that
   the object of the tip is engaged in criminal activity.” Id. at 331. And the
   tipster’s unexplained basis of knowledge was unproblematic because “the
   caller’s ability to predict respondent’s future behavior . . . demonstrated
   inside information—a special familiarity with respondent’s affairs.” Id. at
   332. So “under the totality of the circumstances,” the partially corroborated
   and fully unexplained tip “exhibited sufficient indicia of reliability to justify
   the investigatory stop.” Ibid.
          Navarette reached the same conclusion. The police in that case
   received an anonymous 911 call from a driver who reported being run off the
   road by a pickup truck with an identified license plate at a specific time and
   location. See 572 U.S. at 395. After spotting the truck and following it for five
   minutes, an officer pulled it over and discovered marijuana. See ibid. The
   Supreme Court again held that reasonable suspicion justified the stop. See id.
   at 404. It found “significant support [for] the tip’s reliability” in the fact that
   “the caller . . . claimed eyewitness knowledge of the alleged dangerous
   driving.” Id. at 399. It also noted that “a reasonable officer could conclude
   that a false tipster would think twice before using . . . a [911] system” that
   records calls and other information about the caller. Id. at 400–01. And it
   dismissed the suggestion that the officer’s failure to corroborate illegal
   activity in the five minutes he followed the truck somehow negated the
   reasonable suspicion he had just acquired. See id. at 403–04. As the Court put




                                           24
Case: 20-60106     Document: 00515782505              Page: 25   Date Filed: 03/16/2021




                                       No. 20-60106


   it, “we have consistently recognized that reasonable suspicion ‘need not rule
   out the possibility of innocent conduct.’” Id. at 403 (quoting United States v.
   Arvizu, 534 U.S. 266, 277 (2002)).
          These principles definitively prove that officers had reasonable
   suspicion to Terry stop Norbert. First, the informant was an eyewitness. She
   told Officer McClinton “that she had seen” the drug-dealing. So just like the
   caller in Navarette, the caller here “claimed eyewitness knowledge” of the
   tip’s substance. 572 U.S. at 399.
          Second, our informant was far from anonymous. She provided a
   substantial amount of information about herself. She told the police that she
   worked at the Millsaps Apartments in Jackson, Mississippi, that she was a
   manager there, and that she had lodged the same complaint with other law
   enforcement agencies in the past.
          That makes our tipster even more reliable than those in White and
   Navarette. The tipster in White failed to “indica[te] . . . the basis for” his
   complaint. 496 U.S. at 329 (quotation omitted). The tipster here did not—
   she specified that she personally witnessed the drug-dealing for days. The
   tipsters in both White and Navarette were completely “anonymous.” See
   White, 496 U.S. at 327; Navarette, 572 U.S. at 396 n.1, 398. The tipster here
   was not—she identified herself as the manager of the apartment complex
   where Norbert was dealing drugs. And the tipster in Navarette was likely
   unaware that police could trace the tip to its source. See 572 U.S. at 409
   (Scalia, J., dissenting) (“There is no reason to believe that your average
   anonymous 911 tipster is aware that 911 callers are readily identifiable.”). The
   tipster here was acutely aware—she identified herself and pleaded for police
   to help with the repeated and rampant drug-dealing in her parking lot. Our
   tipster was not some anonymous woman on the road somewhere; our tipster
   begged the police to come to her and restore the safety of her workplace.




                                           25
Case: 20-60106     Document: 00515782505           Page: 26   Date Filed: 03/16/2021




                                    No. 20-60106


          Third, the informant’s tip was corroborated. Consider all the details
   the informant provided that officers confirmed before they performed their
   Terry stop:

          • Norbert’s location
          • Norbert’s physical description
          • Norbert’s nickname
          • Norbert’s presence among multiple suspects
          • The location of Norbert’s car
          • The color of Norbert’s car
          • The make of Norbert’s car
          • The model of Norbert’s car
          • The license plate on Norbert’s car
          • The ongoing nature of the reported activity
   That is more than enough corroboration to create reasonable suspicion
   according to White and Navarette. See White, 496 U.S. at 327 (finding
   reasonable suspicion upon corroboration of vehicle, time, and location);
   Navarette, 572 U.S. at 395 (same).
          The single detail that police were unable to verify was Norbert’s
   personal participation in drug activity. And that detail is irrelevant. Had the
   police corroborated that, they would’ve left the lesser realm of reasonable
   suspicion and arrived at probable cause to arrest Norbert on the spot. See
   Atwater v. City of Lago Vista, 532 U.S. 318, 354 (2001) (“If an officer has
   probable cause to believe that an individual has committed even a very minor
   criminal offense in his presence, he may, without violating the Fourth
   Amendment, arrest the offender.”). In fact, the officers may have had
   probable cause on the facts as they are, even without corroborated drug
   activity. See Illinois v. Gates, 462 U.S. 213, 225–27, 243 (1983) (finding a
   “compelling” showing of probable cause to support a drug search where




                                         26
Case: 20-60106        Document: 00515782505               Page: 27        Date Filed: 03/16/2021




                                           No. 20-60106


   police corroborated information provided by an anonymous tipster without
   corroborating any drug activity); id. at 242 (“[I]n making a warrantless arrest
   an officer may rely upon information received through an informant, rather
   than upon his direct observations, so long as the informant’s statement is
   reasonably corroborated by other matters within the officer’s knowledge.”
   (quotation omitted)). So it’s difficult to see how the officers lacked
   reasonable suspicion—a standard that is “obviously less than . . . probable
   cause.” Navarette, 572 U.S. at 397 (quotation omitted). 1
                                                 B.
           Once it’s established that officers had reasonable suspicion to Terry
   stop Norbert, everyone agrees his suppression motion fails. Norbert’s sole
   argument before the district court and on appeal is that the Government
   lacked sufficient suspicion for its stop. The district court adopted Norbert’s
   framing of the case. And the majority adopts it too. See ante, at 20–21.
   Because Supreme Court precedent squarely supports the officers’ stop,
   Norbert’s suppression motion must be denied.




           1
              Police had reason to be suspicious even apart from the tip and its corroboration.
   For example, one officer testified that he asked the group in the parking lot whether they
   lived in the apartment complex “and [they] all said, no, . . . they did not.” Cf. United States
   v. Andrews, 103 F. App’x 855, 856 (5th Cir. 2004) (per curiam) (finding reasonable
   suspicion of drug activity where officers spotted the suspect in a parking lot known for drug
   trafficking and the suspect admitted he didn’t live nearby). Another officer testified that
   Norbert “stated kind of jokingly, ‘Man, I started to run, but then I realized there was some
   more of you all on the other side. So I just turned around and came back.’” Cf. Illinois v.
   Wardlow, 528 U.S. 119, 124 (2000) (finding reasonable suspicion based on a suspect’s
   “unprovoked flight upon noticing the police” because “[h]eadlong flight . . . is the
   consummate act of evasion: It is not necessarily indicative of wrongdoing, but it is certainly
   suggestive of such”). The majority says that Norbert’s remark about running occurred
   “[a]fter the pat down.” Ante, at 5. But the record says the opposite; Officer Lavine
   indicated that the comment came at the very beginning of his interaction with Norbert.




                                                 27
Case: 20-60106     Document: 00515782505           Page: 28   Date Filed: 03/16/2021




                                    No. 20-60106


                                         II.
           So why does the majority toss the Government’s evidence? First, the
   majority misstates the facts. Second, it misstates the law. Both mistakes are
   regrettable. But the majority’s misstatement of law is particularly
   problematic because it disregards Supreme Court precedent and leaves
   considerable confusion over the Fourth Amendment in its wake.
                                         A.
           The majority’s resolution of this case is built on counterfactual
   assertions. For example, the majority repeatedly says this case involves an
   “anonymous” tip, ante, at 2, 6, 8, 9, 20, from an “unknown, unaccountable
   informant,” id. at 11 (quoting Florida v. J.L., 529 U.S. 266, 271 (2000)). It’s
   true that the informant in J.L. was “anonymous,” “unknown,” and
   “unaccountable”; “nothing [wa]s known about the informant.” 529 U.S. at
   268. But here the officers knew a great deal about their caller. See supra Part
   I.A. And based on that knowledge they had plenty of reasons to trust her. See
   ibid.
           The majority also says it’s “unclear whether the caller witnessed the
   alleged drug activity herself or if she was only told about it by residents.”
   Ante, at 3. The purported lack of clarity comes from an exchange at the
   suppression hearing in which the district court asked Officer McClinton if
   the caller had personally “seen certain activity” and McClinton responded
   “Yes.” According to the majority, the question’s focus on “certain” activity
   instead of “criminal” activity means we can’t be sure the caller ever saw
   drugs. See id. at 3 n.8. Perhaps she merely saw “individuals and vehicles in
   the parking lot [that] she did not believe belonged there.” Ibid.
           Once again, the record forecloses the majority’s counterfactual
   narrative. Here is the entirety of Officer McClinton’s responses to the
   district court’s cross-examination:




                                         28
Case: 20-60106         Document: 00515782505                Page: 29        Date Filed: 03/16/2021




                                            No. 20-60106


           Q. The caller indicated that he or she—he or she—do you
           recall whether it was—which one, he or she?
           A. I do.
           Q. What was it?
           A. It was a female.
           Q. Okay. So the caller identified herself as someone from
           management and indicated that—did she indicate that she had
           seen certain activity?
           A. Yes.
           Q. And that she had complained about it to others?
           A. Yes.
           Q. And wanted you all to come check on it, because nobody else
           did?
           A. Yes, sir.
   Who could read this transcript and think the “certain activity”—mentioned
   only by the district court—was anything other than drug activity? The entire
   record in this case makes one thing clear and undisputed: the apartment
   manager repeatedly called the police to complain about drug activity. That’s
   what the officers said.2 That’s what the police report said. 3 That’s what
   everyone said. At no point did anyone complain to police officers about
   individuals congregating in the apartment parking lot to do anything other
   than deal drugs. Contra ante, at 3 n.8. The majority’s contrary speculation is



           2
              McClinton testified that he “received a complaint to [his] office of illicit narcotics
   activity taking place in the parking lot of th[e] apartment complex.” He also testified that
   “the complaint identif[ied] . . . subjects that were out dealing in illicit narcotics.”
           3
            The police report said: “On Wednesday November 29, 2017, I, investigator Felix
   McClinton received a complaint that illicit narcotics were being sold in the parking lot of
   the Millsaps Apartments located at 333 Millsaps Avenue in the City of Jackson.”




                                                  29
Case: 20-60106     Document: 00515782505            Page: 30    Date Filed: 03/16/2021




                                     No. 20-60106


   built on nothing but what-ifs, maybes, and the phraseology of a question
   asked by the district court.
          What’s worse, the majority’s insistence on changing the facts does
   nothing to justify its judgment. Let’s suppose for a moment that only the
   residents saw the drugs, while the manager-informant only saw the alleged
   drug dealers congregating in the parking lot of an apartment building for
   hours and days at a time while none of them lawfully resided there. That is
   directly analogous to Navarette. The 911 caller in that case did not assert
   personal knowledge of drunk driving; she asserted personal knowledge of
   suspicious behavior consistent with drunk driving. See 572 U.S. at 401–03
   (holding that “the 911 caller’s report of being run off the roadway created
   reasonable suspicion of an ongoing crime such as drunk driving”); id. at 409
   (Scalia, J., dissenting) (opining that the 911 call “neither asserts that the
   driver was drunk nor even raises the likelihood that the driver was drunk”
   (emphasis omitted)). Even so, the Navarette caller still “claimed eyewitness
   knowledge” of unusual activity—and “[t]hat basis of knowledge len[t]
   significant support to the tip’s reliability.” Id. at 399. The same is true of the
   caller here. And it remains true even on the majority’s counterfactual
   rendition of what happened.
                                          B.
          The majority next misstates the law. Its entire opinion rises and falls
   on a single legal contention: “absent any corroboration of the illegal activity
   itself, the government had no reasonable suspicion that the criminal activity
   suggested by the informant was afoot.” Ante, at 17–18 (quotation omitted);
   see also id. at 14, 15, 16, 19, 20 (reiterating this principle). But the Supreme
   Court recently and emphatically rejected that claim. And with good reason.
   The majority’s rule turns the Fourth Amendment on its head.




                                          30
Case: 20-60106      Document: 00515782505            Page: 31    Date Filed: 03/16/2021




                                      No. 20-60106


                                           1.
          In Navarette, the police did nothing to independently corroborate
   criminal activity. An officer located the suspect vehicle and followed it for
   five minutes but failed to detect even the slightest hint of a traffic violation or
   anything suspicious. See 572 U.S. at 403; id. at 411–12 (Scalia, J., dissenting).
   In other words, the police lacked “any corroboration of the illegal activity
   itself.” Ante, at 17–18 (quotation omitted). But the Supreme Court still found
   reasonable suspicion. See Navarette, 572 U.S. at 404. That alone proves that
   the foundational premise of the majority opinion is wrong.
          And the reasoning in Navarette poses even more problems for the
   majority. The Court began with its “consistent[] recogni[tion] that
   reasonable suspicion need not rule out the possibility of innocent conduct.”
   Id. at 403 (quotation omitted). Then it added:
          [T]he absence of additional suspicious conduct, after the
          vehicle was first spotted by an officer, [did not] dispel the
          reasonable suspicion of drunk driving. It is hardly surprising
          that the appearance of a marked police car would inspire more
          careful driving for a time. Extended observation of an allegedly
          drunk driver might eventually dispel a reasonable suspicion of
          intoxication, but the 5-minute period in this case hardly
          sufficed in that regard. Of course, an officer who already has
          such a reasonable suspicion need not surveil a vehicle at length
          in order to personally observe suspicious driving. Once
          reasonable suspicion of drunk driving arises, the
          reasonableness of the officer’s decision to stop a suspect does
          not turn on the availability of less intrusive investigatory
          techniques.
   Id. at 403–04 (citations and quotations omitted). That passage should be the
   end of this case; today’s majority can do nothing but ignore it.




                                           31
Case: 20-60106     Document: 00515782505              Page: 32   Date Filed: 03/16/2021




                                     No. 20-60106


                                          2.
          The majority offers three responses. First, it quotes Supreme Court
   precedent for the proposition that a “tip must ‘be reliable in its assertion of
   illegality, not just in its tendency to identify a determinate person.’” Ante, at
   9, 11 (quoting J.L., 529 U.S. at 272) (emphasis added by the majority). That’s
   certainly true. But the whole point of Navarette is that a tip can reliably assert
   illegality even when the illegality itself isn’t corroborated. See 572 U.S. at 398
   (explaining that “confirming the innocent details” often leads to reasonable
   suspicion because “an informant who is proved to tell the truth about some
   things is more likely to tell the truth about other things, including the claim
   that the object of the tip is engaged in criminal activity” (emphasis added)
   (quotation omitted)); id. at 403–04 (holding officers had reasonable suspicion
   even though they hadn’t corroborated illegality).
          Second, the majority relies on circuit precedent for its strict
   corroboration requirement. See ante, at 14–16 (discussing United States v.
   Roch, 5 F.3d 894 (5th Cir. 1993); United States v. Martinez, 486 F.3d 855 (5th
   Cir. 2007)). But that line of defense fails too.
          For one thing, the facts in Roch and Martinez are far afield. Roch
   involved a minimally detailed, mostly uncorroborated tip. See 5 F.3d at 898
   (indicating that the suspect vehicle was “only described by its . . . color”
   without the “make, model, year of manufacture, or license number”); id. at
   899 (observing that police failed to “corroborate the driver’s identity, his
   felon status, or his future activity”). And that’s far from what we have here.
   See supra Part I.A. Martinez involved a truly “anonymous” tipster. See 486
   F.3d at 861 (noting that the Government “never introduced any evidence
   about the informant whatsoever” and “knew only that the police department
   had received information ‘from another person’”). Again, that’s not close to
   today’s case. See supra Parts I.A, II.A.




                                          32
Case: 20-60106     Document: 00515782505           Page: 33   Date Filed: 03/16/2021




                                    No. 20-60106


          The law in Roch and Martinez doesn’t help the majority either. Roch
   expressly recognized that “[r]easonable suspicion . . . does not have to be
   based on a[n] [officer’s] personal observation” of criminal activity. 5 F.3d at
   898. And while Martinez inexplicably abandoned that rule, the rule it created
   is squarely contradicted by Navarette. Compare Martinez, 486 F.3d at 864
   (“That the police might corroborate a mountain of innocent data, such as a
   person’s identification and whereabouts, does not provide any basis for
   executing a Terry stop on that person.”), with Navarette, 572 U.S. at 398,
   403–04 (holding police obtained reasonable suspicion by “confirming the
   innocent details” of an anonymous tip). So we mustn’t follow it. See Gahagan
   v. U.S. Citizenship & Immigr. Servs., 911 F.3d 298, 302 (5th Cir. 2018)
   (“Three-judge panels abide by a prior Fifth Circuit decision until the
   decision is overruled, expressly or implicitly, by . . . the United States
   Supreme Court . . . . Fifth Circuit precedent is implicitly overruled if a
   subsequent Supreme Court opinion establishes a rule of law inconsistent with
   that precedent.” (quotations omitted)).
          Navarette binds us. It is the Supreme Court’s most-recent decision on
   this topic. And it postdates Martinez by 7 years. We have zero excuse for
   ignoring Navarette.
          Third, the majority says we can ignore Navarette because unlike the
   tip in that case, “the information provided [here] was not an emergency
   reported contemporaneously to 911 that required immediate action.” Ante,
   at 11, 14. That’s puzzling to say the least. When it comes to reliability, the
   differences between the phone call in this case and the 911 call in Navarette
   actually help the Government. See supra Part I.A. And when it comes to
   corroboration, Navarette’s emergency posture has nothing to do with its
   general recognition that police can have reasonable suspicion without
   “personally observ[ing] suspicious [activity].” 572 U.S. at 404. For example,
   Navarette relied on White for its observation that tipsters who are “proved to



                                         33
Case: 20-60106        Document: 00515782505               Page: 34       Date Filed: 03/16/2021




                                          No. 20-60106


   tell the truth” about “innocent details” are “more likely to tell the truth”
   about the defendant’s “criminal activity.” Id. at 398 (quotation omitted).
   And White was a non-emergency drug case just like this one. See id. at 397;
   supra Part I.A. 4 The only link the Navarette Court made between
   emergencies and corroboration was its statement that drunk-driving cases
   “would be a particularly inappropriate context” to abandon the “settled
   rule” that “the reasonableness of the officer’s decision to stop a suspect does
   not turn on the availability of less intrusive investigatory techniques.” 572
   U.S. at 404 (quotation omitted). The Supreme Court stuck with its settled
   rule, and the majority should have too.
                                                3.
           Two important consequences follow the majority’s refusal to do so.
   First, the majority prohibits police work that the text of the Constitution
   expressly permits. The Fourth Amendment contemplates searches and
   seizures based “upon probable cause.” U.S. Const. amend. IV. Probable
   cause requires “a fair probability” that a suspect has committed a crime.
   Gates, 462 U.S. at 238. But the majority requires absolute certainty—even
   “mountain[s] of . . . data” are not enough unless the police personally
   corroborate an ongoing crime. Ante, at 15 (quotation omitted). And the
   majority applies its absolute-certainty requirement to a reasonable-suspicion
   framework that demands even less than the “fair probability” of probable



           4
             The majority says we can ignore White too—apparently because the informant in
   that case predicted “the suspect’s future illegal activity” while the informant here did not.
   Ante, at 18 n.88. The majority’s contention is factually untrue. The informant here made a
   prediction: she reported an ongoing pattern of drugs in the parking lot that would likely
   recur. The majority’s contention is also legally irrelevant. The police in White didn’t verify
   any illegal activity before the stop. See 496 U.S. at 327. Yet White still held that “when the
   officers stopped respondent, the anonymous tip had been sufficiently corroborated to
   furnish reasonable suspicion that respondent was engaged in criminal activity.” Id. at 331.




                                                34
Case: 20-60106     Document: 00515782505           Page: 35    Date Filed: 03/16/2021




                                    No. 20-60106


   cause. See supra Part I.A. Our court has rejected that position in other cases.
   See United States v. Williams, 880 F.3d 713, 718–19 (5th Cir. 2018) (“This
   court has recognized that under Terry, officers may briefly detain an
   individual on the street for questioning, without probable cause, when they
   possess reasonable, articulable suspicion of criminal activity.” (quotation
   omitted)); United States v. Tellez, 11 F.3d 530, 532 (5th Cir. 1993)
   (“Reasonable suspicion is considerably easier for the government to establish
   than probable cause.” (quotation omitted)). I fail to see how we can embrace
   it here.
          Second, the majority’s criminal-corroboration rule creates a circuit
   split. See, e.g., United States v. Wanjiku, 919 F.3d 472, 488 (7th Cir. 2019)
   (“Although . . . there may be innocent explanations for some of the facts on
   which the officers relied, reasonable suspicion need not rule out the
   possibility of innocent conduct.” (quotation omitted)); United States v.
   Matchett, 802 F.3d 1185, 1192 (11th Cir. 2015) (“Although [police] did not
   observe any illegal activity, a reasonable suspicion of criminal activity may be
   formed by observing exclusively legal activity.” (quotation omitted)); United
   States v. Diaz, 802 F.3d 234, 239–40 (2d Cir. 2015) (reversing district court’s
   grant of motion to suppress because it ignored circuit precedent holding that
   “reasonable suspicion need not rule out the possibility of innocent conduct”
   (quotation omitted)); United States v. Alvarez, 899 F.2d 833, 838 (9th Cir.
   1990) (“It is not uncommon for seemingly innocent conduct to provide the
   basis for reasonable suspicion. The fact that the officers did not actually
   observe any criminal activity is irrelevant . . . .” (citations and quotations
   omitted)). That only heightens the unfortunate confusion sown by today’s
   mistake.




                                          35
Case: 20-60106     Document: 00515782505             Page: 36   Date Filed: 03/16/2021




                                      No. 20-60106


                                  *        *         *
          The Fourth Amendment is not a judicial license to promulgate our
   Wishlist of Best Police Practices. See United States v. Kahn, 415 U.S. 143, 155
   n.15 (1974) (noting that warrants often “pass muster under the Fourth
   Amendment” even when they do not comply with “best practice”); United
   States v. Scully, 951 F.3d 656, 665 (5th Cir. 2020) (upholding police action
   even “[t]hough the Government could have done more”); United States v.
   Glenn, 966 F.3d 659, 661 (7th Cir. 2020) (Easterbrook, J.) (“The Fourth
   Amendment does not require best practices in criminal investigations.”).
   The majority’s speculations—about what the officers could’ve done, what the
   majority wishes they would’ve done, and what the majority therefore surmises
   they should’ve done—are beside the point. Decades of Supreme Court
   decisions support what the officers actually did. That same precedent
   squarely forecloses the majority opinion. I respectfully dissent.




                                          36